                      UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION

THOMAS J. HOOGHE                                          PLAINTIFF

VS.                                CIVIL ACTION NO. 3:17CV272TSL-LRA

WARDEN FRANK SHAW                                         DEFENDANT

                                 ORDER

      This cause is before the court on the report and

recommendation of Magistrate Judge Linda R. Anderson entered on

February 21, 2020, recommending that defendant’s motion for

summary judgment be granted, plaintiff’s complaint be dismissed

and his motion for a temporary restraining order be denied.

Plaintiff has filed objections.    Having reviewed the report and

recommendation and plaintiff’s objections, the court concludes

that the objections are overruled and hereby adopts, as its own

opinion, the magistrate judge’s report and recommendation.1

      Based on the foregoing, it is ordered that the report

and recommendation of United States Magistrate Judge Linda R.

Anderson entered on February 21, 2020, be, and the same is hereby,

adopted as the finding of this court.    Accordingly, it is further

ordered that defendant’s motion for summary judgment is granted

and his motion for a temporary restraining order is denied.



1    The court notes that there is a rational basis for MDOC’s
nudity policy and many images contained in the 2017 SI Swimsuit
edition constitute nudity under the SOP’s definition.
     A separate judgment will be entered in accordance with Rule

58 of the Federal Rules of Civil Procedure.

          SO ORDERED this 30th day of March, 2020.

                       /s/Tom S. Lee
                       UNITED STATES DISTRICT JUDGE
